   Case 2:19-mj-00529-LRL Document 1 Filed 10/15/19 Page 1 of 2 PageID# 1
                                                                        FILED

                     IN   THE   UNITED STATES DISTRICT COURT
                                                                      OCT 1 5 2019
                     FOR THE EASTERN DISTRICT OF VIRGINIA        CLEHKUS BIS IRICT COURT
                                                                       NORFOIKVa
                                  NORFOLK DIVISION


UNITED STATES OF AMERICA


      V.                                     Case NO. 2.1
                                             Court Date: NoverSer 4, 2019
MICHAEL A. CROSBY




                                 CRIMINAL INFORMATION


                                      COUNT ONE
                    (Misdemeanor)-Violation Notice No. 9103927

      THE UNITED STATES ATTORNEY CHARGES:


      That on or about August 31, 2019, at Naval Air Station Oceana, Virginia

Beach, Virginia, in the Eastern District of Virginia, the defendant, MICHAEL

A. CROSBY, did unlawfully, knowingly, and intentionally possess marijuana, a

Schedule I controlled substance.


      (In violation of Title 21, United States Code, Section 844.)

                                      COUNT TWO
                    (Misdemeanor)-Violation Notice No. 9103928

      THE UNITED STATES ATTORNEY CHARGES:


      That on or about August 31, 2019, at Naval Air Station Oceana, Virginia

Beach, Virginia, on lands acquired for the use of the United States and

within the special maritime and territorial jurisdiction thereof, in the

Eastern District of Virginia, the defendant, MICHAEL A. CROSBY, did

unlawfully consume an alcoholic beverage while operating a motor vehicle upon

a public highway.

      (In violation of Title 18, United States Code, Sections 7 and      13,
assimilating Code of Virginia Section 18.2-323.1)
   Case 2:19-mj-00529-LRL Document 1 Filed 10/15/19 Page 2 of 2 PageID# 2



                                    Respectfully submitted,

                                    G. Zachary Terwilliger
                                    United States Attorney


                              By:             a.
                                    I'ames T. Cole
                                    Special Assistant U.S. Attorney
                                    Office of the U.S. Attorney
                                    101 West Main Street, Suite 8000
                                    Norfolk, VA 23510
                                    Ph: (757) 441-6712
                                    Fax: (757) 441-3205
                                    James.ColeOusdoj.gov




                           CERTIFICATE OF MAILING


     I hereby certify that on the date indicated below, I caused a true and
correct copy of the foregoing Criminal Information to be mailed, postage
prepaid, to the defendant in the above-styled case.




                                    J- Oc
                              fames T. Cole
                             /Special Assistant U. S. Attorney
                             Office of the U.S. Attorney
                             101 West Main Street, Suite 8000
                             Norfolk, VA 23510
                             Ph: (757) 441-6712
                             Fax:(757) 441-3205
                             James.Cole8usdoj.gov




                                                50n
                             Date
